On Habeas Corpus for the hrinfmg r • a 1 7< grr> Man named Harry.
^ | "'HE Habeas Corpus being returned, the Court rro-JL ceeded to ccmiider the lame, and Con ¡el boüt it; favor of the Negro, and on behalf of the- llr-.l Daniel Taylor, Jun. being heard ; It is ord. red, that rite fat) Negro Man be difeharged from being a Slave, and that he ferve the faid Daniel Tav'er, Jun. Id-, Maher as a Servant for the Space of Six h cars, from the Firit Day of September inflant, and that from thenceforward he be entirely difeharged and free from Servitude.